UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 8, 2012 ATLANTIC COAST FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Maryland 001-35072 65-1310069 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10151 Deerwood Park Blvd., Building 200, Suite 100, Jacksonville, FL32256 (Address of principal executive offices) (800) 342-2824 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On October 8, 2012, the Nasdaq Stock Market (“Nasdaq”) issued a letter to Atlantic Coast Financial Corporation (the “Company”) informing the Company that it is not in compliance with the Nasdaq Global Market requirement (Rule 5450(b)(1)(C)) that listed securities maintain a minimum Market Value of Publicly Held Shares of $5.0 million.The Company has 180 calendar days from the date of the receipt of the letter from Nasdaq to regain compliance with the minimum Market Value of Publicly Held Shares of $5.0 million.The Company would regain compliance if its Market Value of Publicly Held Shares is $5.0 million or greater for a minimum of ten consecutive business days. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIC COAST FINANCIAL CORPORATION Date:October 12, 2012 By: /s/ Thomas B. Wagers, Sr. Thomas B. Wagers, Sr. Senior Vice President and Chief Financial Officer (Duly Authorized Representative)
